 

AMENDMENT TO SECURED PROMISSORY NOTE

 

This Amendment to those certain Secured Promissory Notes listed below (this
"Amendment") is effective as of as of December 31, 2019, and is entered into by
and between Rocky Mountain High Brands, Inc., a Nevada corporation (hereinafter
called the "Company"), and GHS Investments, LLC, a Nevada limited liability
company (the "Holder").

 

WITNESSEIB:

 

WHEREAS, the Company has issued the Holder the following Secured Convertible
Promissory Notes (collectively, the "Notes"):

 

Issue Date Original Face Amount Due Date July 24, 2018 $157,500 Apr 24, 2019
August 13, 2018 $157,500 May 13, 2019 August 30, 2018 $105,000 May 30, 2019
November 21 2017 $250,000 November 2, 2018 September 14.. 2018 $131,500 Jun 14.
2019 September 28, 2018 $55,000 Jun 28, 2019 October 121 2018 $52,500 Jul
12,2019

 

; and

 

On May 6, 2019 the Due Dates on the Notes were extended as follows:

 

Issue Date Original Face Amount Extended Due Date July 24, 2018 $157,500
December 1, 2019 August 13, 2018 $157,500 January 1, 2020 August 30, 2018
$105,000 February 1, 2020 November 2, 2017 $250,000 February 1, 2020 September
14, 2018 $131,500 March 1, 2020 September 28, 2018 $55,000 March 1, 2020 October
12, 2018 $52,500 April 1, 2020

 

 

WHEREAS, the Parties desire to amend Maturity Date of the above referenced
Secured Promissory Note in the original face amount of$157,500, original issue
date of August 13, 2018 and extended due date of January 1, 2020 ("Extended
Note"), and only that Note;

 

NOW, THEREFORE, in consideration of the foregoing and of the promises,
agreements, representations, warranties, and covenants herein contained, the
Company and the Holder hereby agree as follows:

1.The Maturity Date of the Extended Note is hereby extended to August 13, 2020.

 

2.Section 1.1(c) which reads as follows:

 

 

 

 

"Conversion Price. At any time after execution of this Note, the Holder shall
have the right, at its option, to convert all or any portion of this Note into
shares of fully paid and non-assessable Common Stock of the Company at the price
of$0.008 per share (the "Conversion Price"). If, however, during any time while
this Note remains issued and outstanding, the lowest reported trading price for
the Company's common stock is equal to or less than $0.009 for any two (2)
consecutive trading days , then the Conversion Price shall be adjusted to $0.005
per share for any remaining amounts due and owing hereunder. In addition , for
as long as the Company is not in Default under the terms of this Note , the
Holder shall not, on any individual trading day, sell an amount of shares of
common stock received upon conversion of all Notes issued by the Company to the
Holder that is in excess of fifteen percent (15%) of the total trading volume
for such trading day."

 

Is hereby amended to read as follows:

 

"Conversion Price. At any time after execution of this Note, the Holder shall
have the right, at its option, to convert all or any portion of this Note into
shares of fully paid and non-assessable Common Stock of the Company at the price
of $0.03 per share , (the "Conversion Price " ). If, however, during any time
while this note remains issued and outstanding, the lowest reported trading
price for the Company's common stock is equal to or less than $ 0.03 for any two
(2) consecutive trading days, then the Conversion Price shall be

adjusted to $0.02 per share for any remaining amounts due and owing hereunder."

 

3.                  As additional consideration for the above extension, the
Company shall execute and deliver to Holder contemporaneously herewith a Secured
Promissory Note in the amount of $31,000, payable on or before September 30,
2020.

 

4.                   All other terms and conditions under the notes not
otherwise amended, modified or affected by this Amendment or the May 6 2019
Amendment shall continue to be in effect and bind the Company and the Holder.
Furthermore , all other terms contained in the May 6, 2019 Amendment, including
but not limited to the amendment of Conversion Price , the Notes or this
Amendment, may only be modified with prior written agreement from both the
Holder and the Company.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed effective as of December 31, 2019.

 

 

GHS Investments, LLC

 

 

By: /s/ Mark Grober

Mark Grober, Member

 

 

Rocky Mountain High Brands, Inc.

 



By: /s/ Michael R. Welch

Michael R. Welch, President & CEO

 



 

 

 